internal_revenue_service department of the treasury washington dc uniform issue list no person to contact telephone number refer reply to date au sec_3_9 t ep ra t4 attn legend state a participating employer employers plan x pension group b pension group c pension group d board act form p o ladies and gentlemen this letter is in reply to a request for a letter as supplemented by letters ruling dated march dated july april date and june concerning the pick up of certain employee contributions under its qualified_retirement_plan pursuant to sec_414 made on behalf of plan x of the internal_revenue_code code may the following facts and representations have been submitted plan x is a body corporate and an instrumentality of and is governed and administered by the board state a plan x is a single_plan consisting of three statewide pension groups of employees group b group c and group db plan x is qualified under sec_401 of the code and its most recent determination_letter is dated october plan x is mandatory employee contribution feature and certain elective contribution features a defined_benefit_plan that includes a as stated plan x includes employees of the three pension groups with regard to group b membership in plan x is mandatory for all employees of participating employers except elected officials and specified state officers and employees who may make an irrevocable election to participate both current and future whose employment is not seasonal or temporary and requires at least one thousand big_number hours of work per year school employees become eligible immediately after employment and non-school employees become eligible after one continuous year_of_service for group c any policeman or fireman employed by a participating employer whose employment for police or fireman purposes is not seasonal or temporary and requires at least one thousand big_number hours of work per year is required to participate any duly elected or appointed justice of the as to group d supreme court judge of the court_of_appeals or judge of any district_court of state a appointed on or after july participate automatically upon appointment is required to or district magistrate plan x previously received a private_letter_ruling dated february treatment under sec_414 members' mandatory employee contributions with respect to the favorable pick up of the code for its the relevant sections of the act provide that members of the three pension groups groups b through payroll reduction to purchase former or additional service_credit or to make additional contributions for enhanced benefits are permitted c and d participants covered under plan x may elect to purchase various types of service_credit by making voluntary additional contributions to plan x originally only lump sum payments were allowed now most of these voluntary contributions may be made by lump sum payment or by payroll deduction types of service purchases available include military service out-of-state public teaching service in-state public service not covered by plan x and out-of-state non-federal public service plan x provides that when a participant terminates employment the participant may receive a refund of contributions previously made to plan x upon receipt of these refunded contributions the participant's contributory service credits are forfeited if the former participant is subsequently rehired by a participating employer such participant may elect to redeposit an amount equal to any contributions that have previously been refunded plus interest repayment may be made at any time prior to the date of participant's retirement the electing participant may make the redeposit in either lump sum or installments by executing an irrevocable payroll reduction authorization form form p under the relevant provisions of the act participating employers are required to pick up and pay voluntary additional employee contributions made through form p for the purchase or restoration of service_credit the board interprets these provisions of the act as of aa requiring that all such contributions be picked up by participating employers in accordance with code requirements without the need for separate employer pick- up resolutions the act specifies that such picked-up contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to plan x and that the pick up is not effective prior to the last action required to be taken by the employer and or the employee the pick up is not applicable to contributions attributable to service performed before the effective date also form p provides that member contributions to purchase prior service_credit shall be picked up by participating employers as described in sec_414 deducted from the pay of the contributing member as salary reduction contributions and paid_by participating employers to plan x members will have no option to receive the picked-up amounts directly because of the irrevocable binding election made by the members in form p - of the code based on the above facts and representations you rave requested the following rulings that voluntary additional employee contributions made to redeposit previously refunded contributions or to purchase additional service_credit which are to be picked up and paid to plan x by a participating employer on behalf of its member- participants although designated as employee contributions under state law will be treated as employer contributions under code sec_414 h that the picked-up contributions will not be treated as annual_additions for purposes of code sec_415 fy -s- sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 or sec_403 of the code established by a state government or political_subdivision thereof or by any agency_or_instrumentality of the foregoing where the contributions of employing units are designated as employee contributions but where any employing unit picks up the contributions the contributions so picked up shall be treated as employer contributions revrul_77_462 1977_2_cb_358 addresses the federal_income_tax treatment of contributions picked up by the employer within the meaning of sec_414 of the code in revrul_77_462 the employer school district agreed to pick up the required contributions of the eligible employees under the plan the revenue_ruling held that under the provisions of sec_3401 a a of the code the school district's picked-up contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages and no federal_income_tax withholding is required from employees' salaries with respect to the said picked-up contributions the revenue_ruling further held that the school district's picked-up contributions are excluded from the gross_income of employees until such time as they are distributed to the employees revrul_81_35 1981_1_cb_255 and revenue_ruling 1981_1_cb_255 provide guidance as to whether contributions will be considered as picked up by the employer both revenue rulings establish that the following two criteria must be satisfied must specify that contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and must not have an option of choosing to receive the contributed amounts directly or to have them paid_by the employer to the plan the employer the employee in revrul_87_10 1987_1_cb_136 the service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this case with respect to contributions made to purchase various types of prior service_credit the relevant provisions of the act in conjunction with the irrevocable payroll reduction authorization form form p satisfy the criteria of revenue rulings and by providing that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and that an employee who has completed form p is not given the option of choosing to receive the contributed amounts directly in lieu of having them paid to plan x the employee is not permitted to revoke the election to make the payroll reduction except in the case of death or termination of employment further an employee must complete the payroll reduction authorization form before the period to which the contributions relate and the payroll reduction authorization form is not effective until signed by both the employee and the employer accordingly assuming the proposed pick-ups are implemented as proposed we conclude that the voluntary additional employee contributions made to redeposit previously refunded contributions or to purchase additional service_credit which are to be picked up and paid to plan x by a participating employer on behalf of its member-participants although designated as employee contributions under state law will be treated as employer contributions under code sec_414 and with respect to ruling_request no sec_1 d of the income_tax regulations provides that where a defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of applying the limitations on benefits described in sec_415 of the code sec_1 d further provides that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on of he contributions and other annual_additions described in sec_415 of the code sec_1 d of the regulations provides that these same limitations would also apply if instead of providing for mandatory employee contributions the plan permitted voluntary_employee_contributions since both voluntary and mandatory employee contributions are treated as separate defined contribution plans maintained by the employer employee contributions however that are picked up by the employer pursuant to sec_414 contributions and separate defined_contribution_plan for purposes of sec_415 the benefit attributable to these picked-up contributions however would be taken into account under code sec_415 accordingly we conclude with respect to ruling_request no that contributions to be picked up under the facts as proposed will not be treated as annual_additions for purposes of code sec_415 as such are not annual_additions to a of the code are treated as employer the effective date for the commencement of any proposed pick-up cannot be any earlier than the later of the dates the form p is signed by the employee and the employer these rulings are based on the assumption that plan x meets the requirements for qualification under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 b of the code further this ruling is not a ruling with respect to the tax effects of the pick-up on employees of participating employers however in order for the tax effects that follow from this ruling to apply to those employees of a particular participating employer described in the preceding sentence the pick-up arrangement must be implemented by that participating employer in the manner described herein ff this letter_ruling is directed only to the taxpayer that requested it sec_6110 that it may not be used or cited by others as precedent of the code provides a copy of this letter_ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours ame lidell hr john g riddle jr manager employee_plans technical group tax exempt government entities division enclosures deleted copy of the letter notice ce 023k
